 

Exhibit 10.2

EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the “AGREEMENT”)
is entered into on March 14, 2013, between Necip Sayiner (“Executive”) and
INTERSIL CORPORATION, a Delaware corporation (the “COMPANY”).

WHEREAS, this Agreement is intended to provide Executive with the compensation
and benefits described herein upon the occurrence of specific events after the
date hereof.

NOW THEREFORE, The Company and Executive hereby agree as follows:

Certain capitalized terms used in this Agreement are defined in Article VI.

Article I


EMPLOYMENT BY THE COMPANY

Executive is currently employed as an executive of the Company.

This Agreement shall remain in full force and effect so long as Executive is
employed by the Company or its subsidiaries; provided, however, that the rights
and obligations of the parties hereto contained in Articles II through VII shall
survive Two and One Half (2-1/2) years following a Covered Termination (as
hereinafter defined).

The Company and Executive wish to set forth the compensation and benefits which
Executive shall be entitled to receive if Executive’s employment with the
Company terminates following a Change in Control under the circumstances
described in Article II of this Agreement.

The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive's continued employment with the Company
and, in the event a Covered Termination occurs, Executive's execution of the
general waiver and release described in Section 3.2.

Article II


SEVERANCE BENEFIT

Entitlement to Severance Benefits.  If Executive’s employment terminates due to
an Involuntary Termination or a Voluntary Termination for Good Reason (as
hereinafter defined) within twelve (12) months following the effective date of a
Change in Control, the termination of employment will be a Covered Termination
and the Company shall pay Executive the compensation and benefits described in
this Article II.  If Executive’s employment



 

--------------------------------------------------------------------------------

 

 

terminates, but not due to an Involuntary Termination or a Voluntary Termination
for Good Reason within twelve (12) months following the effective date of a
Change in Control, then the termination of employment will not be a Covered
Termination and Executive will not be entitled to receive any payments or
benefits under this Article II.

Payment of any benefits described in this Article II shall be subject to the
restrictions and limitations set forth in Article III of this Agreement.

Severance Payments. In the event of a Covered Termination, Executive will be
entitled to: (a) to continuance of his Base Salary for a period of two years
(the “Severance Period”) payable in accordance with the Company’s normal payroll
practices; and (b) four payments, each in the amount of $368,000, payable within
30 days after each of the first two March 1 and September 1 dates following
Executive’s termination of employment.  In the event that Executive’s annual
target bonus for the year in which the Covered Termination takes place is
greater than $736,000 per year, each such severance payment shall be adjusted to
an amount equal to $368,000 multiplied by the fraction whose numerator is the
annual target bonus for the year in which the Covered Termination takes place
and whose denominator is $736,000. All payments made pursuant to this Section
2.2 shall be made less applicable deductions and withholdings. Any payments
scheduled to be provided pursuant to this Section 2.2 prior to the 45th day
following Executive’s Covered Termination shall instead be paid in a lump sum on
the 45th day following such termination and all payments scheduled to be made
thereafter shall be made as regularly scheduled. 

Welfare Benefits. Following a Covered Termination, Executive and his covered
dependents will be eligible to convert his and his covered dependents' life
insurance coverage to individual policies and the Company shall reimburse the
Executive for the applicable premium(s) on a tax-neutral basis during the
Severance Period. Following a Covered Termination, Executive and his covered
dependents will either be qualified to participate in the retiree medical plan
maintained by the Company (or, if applicable, by the successor entity) (the
“Retiree Medical Plan”) or will be reimbursed on a tax-neutral basis for the
applicable premium(s) during the Severance Period for continuation coverage
under the Company’s (or, if applicable, by the successor entity’s) health
insurance plans for the maximum coverage period under such plans.  If the
Executive qualifies to participate in the Retiree Medical Plan, upon his Covered
Termination, the Executive and his spouse will be eligible to participate in the
Retiree Medical Plan and the Company will make the full payment of the premiums
for coverage of the Executive and his spouse under the Retiree Medical Plan;
provided, however, that if the Retiree Medical Plan is terminated with respect
to all other employees of the Company after his termination of employment
hereunder, the Executive shall no longer be provided coverage under the Retiree
Medical Plan; and provided, further, however, that the Company shall cease
paying his premiums under the Retiree Medical Plan when the Executive becomes
eligible for Medicare or becomes covered under another employer’s medical
plan.  The Executive agrees to immediately notify the Company if he becomes
eligible for Medicare or covered by another employer’s medical plan.  If the
Executive does not qualify to participate in the Retiree Medical Plan or if the
Retiree Medical Plan is no longer available to employees of the Company, upon
his Covered Termination, the Executive and his spouse and covered dependents
will be  eligible to continue, at the Company’s expense (through reimbursement
or otherwise), Executive’s medical benefits



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

providing for coverage or payment in the event of Executive’s (or his covered
dependents’) illness that were provided to you, whether taxable or non-taxable
and whether funded through insurance or otherwise under any benefit plan or
program maintained by the Company for a period of one (1) year following
Executive’s Covered Termination.  Executive will not be reimbursed for the
income or employment taxes payable due to the payment of Executive’s premiums
due under the Retiree Medical Plan.  Any reimbursement or payment of premiums or
other costs by the Company to be provided pursuant to this Section 2.3 prior to
the 45th day following Executive’s Covered Termination shall instead be paid in
a lump sum on the 45th day following such termination and all payments scheduled
to be made thereafter shall be made as regularly scheduled. 

Stock Options, Deferred Stock Units and Restricted Stock.   In the event of a
Covered Termination,  all stock options, deferred stock units, and restricted
stock granted to Executive by the Company during the Executive’s employment with
the Company (i) shall immediately become fully vested (and with respect to the
stock options, fully exercisable), and if any such award is subject to
performance criteria, then such award shall fully vest in the amount such award
would have vested at the performance level achieved through the date of such
Covered Termination for such award, if applicable, and (ii) Executive shall have
twenty-four (24) months following a Covered Termination (or the remaining term
of the applicable option grant if shorter than 24 months) to exercise any
awards.

Mitigation.  Except as otherwise specifically provided herein, Executive shall
not be required to mitigate damages or the amount of any payment provided under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer or by
retirement benefits after the date of the Covered Termination, or otherwise. 

Article III


LIMITATIONS AND CONDITIONS ON BENEFITS

Withholding of Taxes.  The Company shall withhold appropriate federal, state or
local income and employment taxes from any payments hereunder.

Employee Release Agreement and Release Prior to receipt of Benefits.  Upon the
occurrence of a Covered Termination, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Covered Termination,
Executive shall, as of the date of a Covered Termination, execute an Employee
Release Agreement (the “Release”) in substantially the form attached hereto as
Exhibit A, provided that such Release has become binding and effective in
accordance with the terms thereof on or before the forty-fifth (45th) day
following the date of Executive’s termination of employment.  In the event that
Executive does not execute the Release such that it is binding and effective
(and all applicable revocation periods have expired) within forty five (45) days
following such termination, no benefits shall be payable under this Agreement
and this Agreement shall be null and void.

Code Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, if Executive is a "specified employee" within the meaning of Code
Section 409A



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

and the regulations issued thereunder, and a payment or benefit provided for in
this Agreement would be subject to additional tax under Code Section 409A if
such payment or benefit is paid within six months after Executive’s "separation
from service" (within the meaning of Code Section 409A and Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) (a “Separation from Service”)), then such payment or benefit
required under this Agreement shall not be paid (or commence) during the
six-month period immediately following Executive’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to Executive in a lump-sum cash payment on
the earlier of (i) the first business day of the seventh month following
Executive’s Separation from Service or (ii) the 10th business day following
Executive’s death. If Executive’s termination of employment hereunder does not
constitute a Separation from Service, then any amounts payable hereunder on
account of a termination of Executive’s employment and which are subject to Code
Section 409A shall not be paid until Executive has experienced a Separation from
Service.  For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive installment payments under this Agreement will be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.  

Article IV


OTHER RIGHTS AND BENEFITS

Non-exclusivity.  Nothing in this Agreement shall prevent or limit Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plans, programs, policies or practices provided by the Company and for which
Executive may otherwise qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any stock option or other
agreements with the Company.  Except as otherwise expressly provided herein,
amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company at or
subsequent to the date of a Covered Termination shall be payable in accordance
with such plan, policy, practice or program.

Parachute Payments.  If all or any portion of the amounts payable or benefits
provided to the Executive under this Agreement or otherwise are ‘excess
parachute payments’ and are subject to the excise tax imposed by Section 4999 of
the Code (the ‘Excise Tax’), and if the net after-tax amount (taking into
account all applicable taxes payable by the Executive, including without
limitation any Excise Tax) that the Executive would receive with respect to such
payments or benefits does not exceed the net after-tax amount the Executive
would receive if the amount of such payments and benefits were reduced to the
maximum amount which could otherwise be payable to the Executive without the
imposition of the Excise Tax, then, only to the extent necessary to eliminate
the imposition of the Excise Tax, such payments and benefits shall be reduced,
in the order and of the type mutually agreed to by the Executive and the
Company, provided however, that, to the extent necessary to comply with Section
409A of the Code, such forfeitures shall first apply against the latest
scheduled cash payments, then to current cash payments and then to non-cash
benefits.  The calculations required under this Section 4.2 shall



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

be prepared by the Company and reviewed for accuracy by the Executive and the
Company’s regular certified public accountants.

Article V


NON-ALIENATION OF BENEFITS

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.

Article VI


DEFINITIONS

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

“Agreement” means this Executive Change in Control Severance Benefits Agreement.

“Annual Base Pay” means Executive’s annual base pay at the rate in effect during
the last regularly scheduled payroll period immediately preceding (i) the Change
in Control or (ii) the Covered Termination, whichever is greater.

“Annual Bonus” means the Executive’s projected or estimated annual cash
incentive bonus at target for the fiscal year of the Company in which
termination of Executive’s employment occurs.

“Change in Control” means the consummation of any of the following transactions
after the date hereof:

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of liquidation
or dissolution of the Company or an agreement for the sale, lease, exchange or
other transfer or disposition by the Company of all or substantially all (more
than fifty percent (50%)) of the Company’s assets;

any person (as such term is used in Sections 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), is or becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) directly or
indirectly of 25% or more of the Company’s outstanding Common Stock; or





Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

a change in the composition of the Board of Directors of the Company within a
three (3) year period, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either:

are directors of the Company as of the date hereof;

are elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the directors of the
Company who are Incumbent Directors described in (A) above at the time of such
election or nomination; or

are elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the directors of the
Company who are Incumbent Directors described in (A) or (B) above at the time of
such election or nomination.

Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

“Company” means Intersil Corporation, a Delaware corporation, and any successor
thereto.

“Covered Termination” means an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following a Change in
Control after the date hereof.  No other event shall be a Covered Termination
for purposes of this Agreement.

“Date of Covered Termination” means the first date following the last date of
Executive’s employment with the Company or its subsidiaries as a result of a
Covered Termination.

“Involuntary Termination” means Executive’s dismissal or discharge by the
Company or its subsidiaries (or, if applicable, by the successor entity) for
reasons other than fraud, misappropriation or embezzlement on the part of
Executive which resulted in material loss, damage or injury to the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for one of these reasons unless and until there shall have been
delivered to Executive a copy of a resolution, duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Company’s
Board of Directors at a meeting of the Board called and held for the purpose
(after reasonable notice to Executive and an opportunity for the Executive,
together with Executive’s counsel, to be heard before the Board of Directors),
finding that in the good faith opinion of the Board of Directors, Executive was
guilty of conduct set forth in the immediately preceding sentence and specifying
the particulars thereof in detail.

The termination of an Executive’s employment would not be deemed to be an
“Involuntary Termination” under this Agreement if such termination occurs as a
result of the death or disability of Executive.





Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

“Voluntary Termination for Good Reason” means that the Executive voluntarily
terminates his employment after any of the following are undertaken without
Executive’s express written consent:

the assignment to Executive of any duties or responsibilities which result
in any diminution or adverse change of Executive’s position, status or
circumstances of employment as in effect immediately prior to the Change in
Control of the Company; any removal of Executive from or any failure to reelect
Executive to any of such positions, except in connection with the termination of
his employment for death, disability, retirement, fraud, misappropriation,
embezzlement or any other voluntary termination of employment by Executive other
than Voluntary Termination for Good Reason;

a reduction by the Company in Executive’s Annual Base Pay or targeted annual
cash incentive bonus in effect at the time;s

a relocation of Executive, or the Company’s principal executive offices if
Executive’s principal office is at such offices, to a location more than fifteen
(15) miles from the location at which Executive performed Executive’s duties
immediately prior to the Change in Control of the Company, except for required
travel by Executive on the Company’s business to an extent substantially
consistent with Executive’s business travel obligations at the time of the
Change in Control of the Company;

Any breach by the Company of any provision of this Agreement, including but not
limited to any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating at the time of the Change in
Control of the Company (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any Benefit Plans or
deprive Executive of any fringe benefit enjoyed by Executive at the time of the
Change in Control of the Company, provided, however, that a breach of this
Agreement will not exist if the Company offers a range of benefit plans and
programs which, taken as a whole, are comparable to the Benefit Plans as
determined in good faith by Executive; or

any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

Prior to terminating employment due to a Voluntary Termination for Good Reason,
Executive must (1) provide the Company with written notice within sixty (60)
days after the first occurrence of the event giving rise to a Voluntary
Termination for Good Reason setting forth the basis for Executive’s termination,
(2) allow the Company at least thirty (30) days from receipt of such written
notice to rescind or cure such event (the “Cure Period”), and (3) if such event
is not reasonably cured within the Cure Period, Executive’s termination must be
effective not later than ninety (90) days after the expiration of the Cure
Period and in any event not later than two (2) years following the first
occurrence of the event giving rise to an Involuntary Termination.

“Welfare Benefits” means benefits providing for coverage or payment in the event
of Executive’s death, disability, illness or injury that were provided to
Executive



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

immediately before a Change in Control, whether taxable or non-taxable and
whether funded through insurance or otherwise, including without limitation all
life and health insurance coverage.

Article VII


GENERAL PROVISIONS

Employment Status.  This Agreement does not constitute a contract of employment
or impose on Executive any obligation to remain as an employee, or impose on the
Company any obligation (i) to retain Executive as an employee, (ii) to change
the status of Executive as an at-will employee, or (iii) to change the Company’s
policies regarding termination of employment.

Notices.  Any notices provided hereunder must be in writing and such notices or
any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by telex or facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at his address as listed in the Company’s
payroll records.  Any payments made by the Company to Executive under the terms
of this Agreement shall be delivered to Executive either in person or at his
address as listed in the Company’s payroll records.

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

Waiver.  If either party should waive any breach of any provisions of the
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

Complete Agreement.  This Agreement, including Exhibit A and other written
agreements referred to in this Agreement, constitutes the entire agreement
between Executive and the Company and it is the complete, final, and exclusive
embodiment of their agreement with regard to the subject matter hereof, and
expressly supersedes all other agreements, promises or understandings, whether
oral or written.  For avoidance of doubt, the parties hereto acknowledge and
agree that in the event of any termination of Executive’s employment with the
Company which constitutes a Covered Termination hereunder, Executive shall be
entitled to the rights and benefits provided for in this Agreement in lieu of
any rights or benefits provided for in his employment agreement with the
Company.  This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein.

Amendment or Termination of Agreement.  This Agreement may be changed or
terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

executive officer of the Company after such change or termination has been
approved by the Compensation Committee of the Company’s Board of Directors.

Counterparts.  This Agreement may be executed in separate counterparts, any one
of which need not contain signatures of more than one party, but all of which
taken together will constitute one and the same Agreement.

Headings.  The headings of the Articles and sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and Executive may not assign any of
his rights hereunder without the written consent of the Company, which consent
shall not be withheld unreasonably.

Attorneys’ Fees.  If Executive brings any action to enforce his rights
hereunder, Executive shall be entitled to recover his reasonable attorneys’ fees
and costs incurred in connection with such action if Executive is the prevailing
party in such action.  Any reimbursements made by the Company to the Executive
pursuant to this Section shall be made no later than the end of the calendar
year following the calendar year in which the related cost is incurred by the
Executive.

Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

Non-Publication.  The parties mutually agree not to disclose publicly the terms
of this Agreement except to the extent that disclosure is mandated by applicable
law.

Construction of Agreement.  In the event of a conflict between the text of this
Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

 

[Signatures Appear on the Following Page]

Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

 

 

INTERSIL CORPORATION

a Delaware Corporation

EXECUTIVE

 

 

___/s/ James V. Diller____________________

___/s/ Necip Sayiner_____________________

 

Name:  Necip Sayiner

 

Title:    President and Chief executive Officer

 

 

 

 

 

Exhibit A:  Employee Release Agreement

 

 

Intersil Confidential            

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Intersil Corporation

Employee Release Agreement

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, ______________________________, hereby release, acquit and
forever discharge Intersil Corporation (the “Company”), its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I sign this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.
Notwithstanding the foregoing, I am not releasing the following  claims: (a) any
rights or claims for defense and indemnification I may have pursuant to my
signed indemnification agreement with the Company, the charter, bylaws,
operating agreements and insurance policies of the Company, or under applicable
law; (b) any obligations of the Company to provide me with continued coverage
under the Company’s directors and officers liability insurance policy to the
same extent that it has provided such coverage to previously departed officers
and directors of the Company; (c) any rights or claims which are not waivable as
a matter of law; (d) any vested equity awards; (e) any claims for breach of the
Employment Agreement arising after the date that I sign this Agreement; and (f)
any claims for breach of this Agreement. 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company or any



Intersil Confidential            

 

 

 

--------------------------------------------------------------------------------

 

 

other related party identified above.  Accordingly, I agree and acknowledge that
the above general release provision applies not only to claims that are
presently known, suspected, or disclosed to me, but also to claims that are
presently unknown, unsuspected, or undisclosed to me.  I acknowledge that I am
assuming the risk that the facts may turn out to be different from what I
believe them to be and agree that the general release in this Agreement shall be
in all respects effective and not subject to termination or rescission because
of such mistaken belief.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement; (c) I have twenty-one (21) days
to consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following my execution of this
Agreement to revoke the Agreement by providing written notice to the Company;
and (e) this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by me, provided that the Company has also executed this
Agreement by that date.

NECIP SAYINERINTERSIL CORPORATION

By:

Dated: Title:

Dated: 

 



Intersil Confidential             

--------------------------------------------------------------------------------